UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-7066



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ZAFAR AZIZ,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CR-
92-341-S)


Submitted:    September 30, 1998           Decided:   October 21, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Zafar Aziz, Appellant Pro Se. Richard Charles Kay, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Zafar Aziz appeals from the district court’s orders denying

his motions for a reduction in his sentence and for reconsider-

ation. We have reviewed the record and the district court’s opin-

ions and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. United States v. Aziz, No. CR-92-

341-S (D. Md. June 10, 1998; June 23, 1998). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         AFFIRMED




                                2